I dissent from the opinion of the majority because I would apply the law stated in the majority opinion, with which I agree, to the facts of this case. As the majority observes, there is a reference in the notes of the district hearing officer and in one of the medical reports to Rosado's permanent retirement from his position with relator. In view of our statement of the law to be that a worker who has voluntarily retired and has no intention of returning to his former position of employment is not entitled to continued temporary total disability benefits, I would grant the writ for the purpose of ordering the Industrial Commission to consider Rosado's retirement in view of our statement of the law which the Industrial Commission did not have when it considered relator's appeal of the Regional Board of Review's order.